DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statements (IDS) submitted on 10/28/2020 and 12/13/2021 have  been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,8,10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al (US PCT filed December 12, 2016,  US2019/0011712 A1 is a 371 of the PCT and will be used as its translation) (Nagano, hereafter) in view of Oshima, (JP S63-189826U (Japanese office action used as translation of record)


    PNG
    media_image1.png
    381
    521
    media_image1.png
    Greyscale

Regarding claim 1,  Nagano discloses (Figures 1-35 and corresponding text) a vehicle display (Figures 2 and  4) device comprising: a display device (Figure 2:23) configured to emit, as display light, a display image to be projected onto a projected member (Figure 4:9) disposed outside the vehicle display device (Figure  4: 2); at least one reflecting mirror ( figure 2:3,  Figure 4: 3b) disposed on an optical path of the display light from the display device(figure 2:23) to the projected member(9) and configured to reflect the display light (π65); an optical sensor (figure 3: 105, 106, or 108) configured to detect external light that enters the display device through an opening allowing the outside and an internal space to communicate with each other and through the reflecting mirror (Figure  2:3) (π57-π58); wherein the display device includes figure 2:23): a light source (not shown); a light transmissive liquid crystal display element disposed on an optical path of light emitted from the light source (π54-π56); and a first optical member (Figure 2:22, illumination optical system) disposed between the liquid crystal display element (Figure 2:23)and the light source  (Figure 2:21)and configured to change an optical path of light that enters from the light source (not shown) and passes through the first optical member (Figure 2:22) toward the liquid crystal display element (π54-π56); 
Nagano fails to explicitly disclose the optical sensor  is disposed on an optical path of external light incident on the display device at a side opposite to the liquid crystal display element  across the 
	Oshima discloses in a display device for a vehicle (hereinafter, referred to as "the cited Device") (page 5, line 4 to page 7, line 15, Figs. 1 and 5), a windshield and a mirror 28 of a vehicle correspond to a "projection member" and a "reflection mirror" of Claim 1 of the present application, respectively. The light source 6, the diffuser plate 29, and the display device 5 (the liquid crystal display cell) correspond to the "light source", the "first optical member", and the "light transmission type liquid crystal display element" in Claim 1 of the present application, and the same optical sensor 13 is the "optical sensor detecting the external light", and "in the optical path of the external light incident on the display device," It corresponds to the one which is disposed on the opposite side of the liquid crystal display element with respect to the first optical member for the purpose of allowing the virtual image to appear larger on the projection member.
	Therefore it would have been obvious for one of ordinary skill in the art to modify the vehicle display device of Nagano wherein the optical sensor  is disposed on an optical path of external light incident on the display device at a side opposite to the liquid crystal display element  across the first optical member  the first optical member includes a passage on an optical path through which the external light passes for the purpose of allowing the virtual image to appear larger on the projection member.
Regarding claim 3, Oshima discloses the light source 6 is blocked by the optical sensor itself by the optical sensor itself. The portion to be shielded from light (corresponding to the "non-transmission region") is a portion through which the outside light passes..; 
Regarding claims 8,10 Nagano discloses wherein the optical sensor (108) is an infrared sensor(π57).
Claims 5,7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al (US PCT filed December 12, 2016,  US2019/0011712 A1 is a 371 of the PCT and will be used as its translation) 
Regarding claim 5 and 7,   Nagano as modified by  Oshima discloses the devices set forth above (see rejections 1 and 3) Nagano as modified by  Oshima fail to explicitly  disclose  wherein the display device further includes a light-shielding wall disposed between the light source and the optical sensor and configured to block light emitted from the light source.
Miyamoto discloses  (particularly, [0022] - [0038], Fig. 3) a configuration in which a main body
portion is provided to internally reflect light from a light source toward a diffusion plate provided on a side of a liquid crystal display panel. it could have been appropriately performed by a person skilled in the art to adopt the configuration and to arrange the optical sensor at a portion which is not irradiated with the light from the light source through the inside of the main body (thereby, the body portion
corresponds to the "light-shielding wall" ) 
	It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to have further modified the vehicle display device of Nagano wherein the display device further includes a light-shielding wall disposed between the light source and the optical sensor and configured to block light emitted from the light source in order to control the temperature thus allowing the usage to broaden. 
Regarding claims 11. Nagano discloses wherein the optical sensor (108) is an infrared sensor(π57).

Claims 12,14,16-17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al (US PCT filed December 12, 2016,  US2019/0011712 A1 is a 371 of the PCT and will be used as its translation) (Nagano, hereafter) in view of Oshima, (JP S63-189826U (Japanese office action used as translation of record) in view of Hada (US 2014/0232763 Al).
Regarding claims 12, 14, 16-17,19 Nagano as modified by Oshima  discloses the devices set forth above  (see rejection 1, 3, 8) Nagano as modified by Oshima fail to explicitly disclose a temperature 
	Hada teaches comprising: a temperature sensor ( 40) that detects the temperature of the display, wherein the controller restricts execution of the temperature decreasing operation when the detected value by the temperature sensor is equal to or less than a threshold value ( π0028).
	It would have been obvious to one of the ordinary skill of the art before the effective
filling date of the claimed invention to have further modified the vehicle display device, of Nagano wherein a temperature sensor configured to detect the temperature of the display device, wherein the controller restricts execution of the temperature lowering operation when the optical sensor detects the external light, and a detection value of the temperature sensor is lower than a threshold (claims 12, 14-15); a temperature sensor configured to detect the temperature of the display device, wherein the controller restricts execution of the temperature lowering operation when the optical sensor detects the external light, and a detection value of the temperature sensor is lower than for the purpose of
providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and
keep the life span of the display element long (π 0025).
Regarding claim 20, claim 20 has the limitations of claim 1, 7 and claims 12-19 all of which have been rejected applicant is asked to review these rejections because like claim 20 only minor changes and the result would be that which is already claimed.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano et al (US PCT filed December 12, 2016,  US2019/0011712 A1 is a 371 of the PCT and will be used as its translation) Hada (US 2014/0232763 Al).
 Nagano as modified by Oshima  discloses the devices set forth above  (see rejection 1, 3, 5, 8) Nagano as modified by Oshima fail to explicitly disclose a temperature sensor configured to detect the temperature of the display device, wherein the controller restricts execution of the temperature lowering operation when the optical sensor detects the external light, and a detection value of the temperature sensor is lower than a threshold ;
Hada teaches comprising: a temperature sensor ( 40) that detects the temperature of the display, wherein the controller restricts execution of the temperature decreasing operation when the detected value by the temperature sensor is equal to or less than a threshold value ( π0028).
	It would have been obvious to one of the ordinary skill of the art before the effective
filling date of the claimed invention to have further modified the vehicle display device of Nagano wherein a temperature sensor configured to detect the temperature of the display device, wherein the controller restricts execution of the temperature lowering operation when the optical sensor detects the external light, and a detection value of the temperature sensor is lower than a threshold for the purpose of providing a way to suppress an occurrence of a luminescent spot defect or black spot defect, and keep the life span of the display element long (π 0025).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4, 6, 9, 13,18 are objected to due to their dependency on claim 10.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the 892 provided with this office action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/               Primary Examiner, Art Unit 2879